Citation Nr: 0325238	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  03-00 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
disorder.

2.  Entitlement to service connection for a right hip 
disorder.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The appellant served in the Air National Guard from April 
1975 to July 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The RO denied entitlement to service 
connection for moderate thoracic spine degenerative disc 
disease, right hip pain due to musculoligamentous etiology, 
and high blood pressure.

The appellant and her daughter presented oral testimony 
before the undersigned Veterans Law Judge at a hearing held 
at the RO in March 2003, a transcript of which has been 
associated with the claims file.

As the appellant's February 2002 claim was for service 
connection for residuals of a back injury and since the 
medical evidence of record shows a diagnosis of a low back 
disorder, the issue of service connection for a low back 
disorder has been reasonably raised.  Norris v. West, 12 Vet. 
App. 413, 420 (1999); Perry v. West, 12 Vet. App. 365, 368 
(1999).

Also, in her December 2002 VA Form 9, the appellant raised 
the issues of service connection for residuals of injuries to 
the head and neck.

As these service connection issues have been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring them to the RO for initial consideration 
and appropriate adjudicative action if/as warranted.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  

The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or the VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

Further development is necessary.  In particular, the VBA AMC 
should obtain additional records and afford the appellant 
another VA examination.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC should obtain any 
temporary claims file for the appellant 
from the RO.


3.  The VBA AMC should ask the appellant 
to identify all sources of treatment or 
evaluation, VA and non-VA, for her 
thoracic spine disorder from April 1976 
to the present, her right hip disorder 
from July 1994 to the present, and 
hypertension from February 1990 to the 
present, and all sources of physical 
examinations from February 1990 to the 
present.

After obtaining any necessary 
authorization, the VBA AMC should obtain 
any medical records not currently on 
file.  Regardless of the appellant's 
response, the VBA AMC should endeavor to 
obtain all outstanding, relevant VA 
treatment reports.

In any event, the VBA AMC should obtain 
all records from Clarkson Hospital for 
the period prior to October 1995, to 
include any magnetic resonating imaging 
(MRI) studies done in or around June 1995 
and any treatment for hypertension in or 
around June 1995; Dr. Canedy for the 
period from July 1994 to the present; Dr. 
Greene for the period from July 1994 to 
the present; Dr. Prescher for the period 
from February 1990 to the present; Dr. 
Duckworth for the period from February 
1990 to the present; and the chiropractor 
who treated the appellant during 
September 1997 for the period from July 
1994 to the present.

4.  The VBA AMC should contact the 
National Personnel Records Center (NPRC) 
and the State of Nebraska Military 
Department Office of the Adjutant 
General, if applicable, and ask them to 
verify the appellant's periods of active 
duty for training and inactive duty 
training.  

The VBA AMC should also ask NPRC and 
State of Nebraska Military Department 
Office of the Adjutant General, if 
applicable, to provide any line-of-duty 
determinations regarding the injury in 
July 1994.

5.  Following the above, the VBA AMC 
should arrange for VA special orthopedic 
examination of the appellant by an 
orthopedic surgeon or other appropriate 
available specialist including on a fee 
basis if necessary, for the purpose of 
determining whether a current thoracic 
spine disorder and a current right hip 
disorder are related to active service.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The examiner should review the historical 
evidence in the claims folder, including 
service medical records.  

For each thoracic spine disorder and 
right hip disorder found, the examiner 
should express opinion as to the 
following: is it as likely as not that 
such a disorder(s) is/are related to a 
period of active duty for training, or an 
injury during a period of inactive duty 
training, or if preexisting a period of 
active duty for training or inactive duty 
training, was/were aggravated thereby 
during a period of active duty for 
training or by an injury during a period 
of inactive duty training?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  The VBA AMC should arrange for a VA 
examination of the appellant by a 
cardiovascular specialist, if available, 
or other appropriate medical specialist, 
to whether hypertension is related to 
active service.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The examiner should review the historical 
evidence in the claims folder, including 
service medical records.  

The examiner should express opinion as to 
the following: is it as likely as not 
that the appellant's hypertension is 
related to a period of active duty for 
training, or an injury during a period of 
inactive duty training, or if preexisting 
a period of active duty for training or 
inactive duty training, was aggravated 
thereby during a period of active duty 
for training or by an injury during a 
period of inactive duty training?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  In 
particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issues on appeal under a 
broad interpretation of the applicable 
regulations and CAVC decisions, with 
consideration of 38 C.F.R. §§ 3.1 and 3.6 
(2003), as applicable.

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  

The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issues currently on appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  The Board 
intimates no opinion as to any final outcome warranted.  

The appellant need take no action unless otherwise notified 
by the VBA AMC; however, the appellant is hereby notified 
that failure to report for any scheduled VA examination(s) 
without good cause shown may adversely affect the outcome of 
her claims on appeal.  38 C.F.R. § 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


